NOT FOR PUBLICATION                            FILED
                        UNITED STATES COURT OF APPEALS                         JUN 13 2022
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

BRIAN WHITAKER,                                      No.   20-55358

                    Plaintiff-Appellant,             D.C. No.
                                                     2:19-cv-04341-SVW-AFM
     v.

MARYLEE C. REEDER, in individual and      MEMORANDUM*
representative capacity as trustee of the
Marylee C. Reeder Living Trust; IL
FORNAIO (AMERICA) CORPORATION, a
Delaware Corporation; DOES, 1-10,

                    Defendants-Appellees.

                       Appeal from the United States District Court
                           for the Central District of California
                       Stephen V. Wilson, District Judge, Presiding

                                 Submitted June 10, 2022**
                                   Pasadena, California

Before: M. SMITH, BADE, and VANDYKE, Circuit Judges.

          Plaintiff Brian Whitaker appeals the district court’s order declining to exercise

supplemental jurisdiction over his California Unruh Civil Rights Act claim. We



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we reverse and remand to the district

court for further proceedings consistent with this memorandum disposition.

      Whitaker sued Defendants for alleged violations of the Americans with

Disabilities Act (ADA) and California’s Unruh Civil Rights Act. After a one-day

bench trial, the district court ruled for Whitaker on the ADA claim. In that same

order, the court declined to exercise supplemental jurisdiction over the Unruh claim

and dismissed it without prejudice. The court released a subsequent order declining

supplemental jurisdiction over the Unruh claim, explaining that it was ruling in part

“based on the same considerations regarding the limitations on Unruh Act claims the

California legislature has enacted.”

      A district court’s decision to decline supplemental jurisdiction over a state-

law claim is reviewed for an abuse of discretion. See Bryant v. Adventist Health

Sys./West, 289 F.3d 1162, 1165 (9th Cir. 2002). We hold that, in light of our recent

ruling in Arroyo v. Rosas, 19 F.4th 1202 (9th Cir. 2021), the district court abused its

discretion in declining supplemental jurisdiction.

      Arroyo addressed a nearly identical situation and held that the district court

abused its discretion in declining supplemental jurisdiction over an Unruh claim

after ruling on the related ADA claim. See id. at 1216–17. Because a violation of

the ADA is automatically a violation of the Unruh Act, “it would be a sheer waste

of time and resources to require [an Unruh] claim to be refiled in state court” once



                                          2
the ADA claim is adjudicated. Id. at 1214–15. And while Arroyo noted the clear

and important comity concerns implicated in that case, it concluded that “the district

court waited too late in the litigation to invoke this interest.”         Id. at 1215.

Specifically, because the district court had already adjudicated the ADA claim, “it

was no longer possible to satisfy the interests underlying California’s various

devices for pre-screening Unruh Act claims.” Id. at 1216.

      The same is true here. The district court did not decline supplemental

jurisdiction over the Unruh claim until it had ruled on the merits of the ADA claim.

Given this timing, the values of judicial economy and convenience favor retaining

jurisdiction over the claim, and the concerns of comity could not be properly

addressed at the late stage of litigation.1 As in Arroyo, we therefore find that the

district court abused its discretion in not exercising supplemental jurisdiction over

the Unruh claim in this case.

      REVERSED and REMANDED.




1
  Although there were no compelling reasons to decline supplemental jurisdiction at
the stage of litigation in this case, we reaffirm the holding in Arroyo that “the recent
confluence of” these laws have created “a highly unusual systemic impact on ADA-
based Unruh Act cases that clearly threatens to have a significant adverse impact on
federal-state comity.” Arroyo, 19 F.4th at 1211. While this alone is not sufficient
to affirm the district court, under Arroyo it is enough to satisfy the “exceptional
circumstances” requirement for 28 U.S.C. § 1367(c)(4).

                                           3